DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status and Formal matters
This action is in response to papers filed 4/5/2021.
Claims 1, 10 and 11 are pending.
Applicant’s election without traverse of group I,  LEPROT, PCGF3, PPP3R1, PVRL2, INSR, BIRCl, TSHZ3, DF, FBN2, IER3, NUMB, and LAK, cardioembolic stroke and increased expression of the recited genes in the reply filed on 8/25/2020 is acknowledged.
The improper Markush rejection has been withdrawn in view of the amendment.
The scope of enablement rejection has been withdrawn as the claims no longer require a diagnosis.
The written description rejection has been withdrawn in view of the amendment..
Priority
	The instant application was filed 06/27/2019 is a continuation of 15092599, filed 04/06/2016 , which is a division of 12598107, filed 03/25/2010 , which is a national stage entry of PCT/US08/62064  and an international filing date: 04/30/2008 and claims priority from provisional application 60915366, filed 05/01/2007.
Claim Objections
Claims 1, 10-11 are objected to because of the following informalities:  
LEPROT, PCGF3, PPP3R1, PVRL2, INSR, BIRC1, TSHZ3, DF, FBN2, IER3, NUMB, LAK, CD8B1, and RRAS2” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.

  Appropriate correction is required.
Response to Arguments
This is a new ground of objection necessitated by amendment.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10--11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step without significantly more as the claims provide no active steps depending from or requiring the natural correlation. The claim(s) recite(s) the abstract idea or mental step of comparing by the recitation of “relative to the expression level in blood samples obtained from healthy human subjects”.  This judicial exception is not integrated into a practical application because are no steps which integrate or provide significantly more than the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than 
Claim analysis
The instant claim 1 is directed towards claim 1 is drawn to a method for detecting the expression of a plurality of ischemia-associated genes in a human subject having experienced or at risk for a cardioembolic stroke , the method comprising: determining a level of RNA expression of the plurality of ischemia- associated genes in a blood  sample obtained from the human subject relative to the expression level in blood samples obtained from healthy human subjects, , wherein the plurality of ischemia-associated genes comprises LEPROT, PCGF3, PPP3R1, PVRL2, INSR, BIRC1, TSHZ3, DF, FBN2, IER3, NUMB, LAK, CD8B1, and RRAS2, 5, 6, or 7  .  The relative to the expression level in blood samples obtained from healthy human subjects requires comparing and is a mental step or abstract idea.   
The determining amount of a nucleic acid is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limitations to with respect to genes, level of increase or decrease, type of stroke, sample and method of detection.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
Claim 2 recites, “relative to the expression level in blood samples obtained from healthy human subjects.”  This is an abstract idea or mental step (comparing). (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 1 the claim requires a single active step of determining the amounts of nucleic acids.  The specification teaches:
[0078] Gene expression may be measured using any method known in the art. One of skill in the art will appreciate that the means of measuring gene expression is not a critical aspect of the invention. A variety of methods of specific DNA and RNA measurement using nucleic acid hybridization techniques are known to those of skill in the art (see, Sambrook, supra and Ausubel, supra) and may be used to detect the expression of the genes set forth in Table 1, 2, 3, 4, 5, 6, or 7. Some methods involve an electrophoretic separation (e.g., Southern blot for detecting DNA, and Northern blot for detecting RNA), but measurement of DNA and RNA can also be carried out in the absence of electrophoretic separation (e.g., by dot blot). Southern blot of genomic DNA (e.g., from a human) can be used for screening for restriction fragment length polymorphism (RFLP) to detect the presence of a genetic disorder affecting a polypeptide of the invention. 
[0078] Gene expression may be measured using any method known in the art. One of skill in the art will appreciate that the means of measuring gene expression is not a critical aspect 
Thus the claim does not provide additional steps which are significantly more than the judicial exception.
Dependent claims set forth further limitations to with respect to genes, level of increase or decrease, type of stroke, sample and method of detection which is routine and conventional based on Baird et (US PGPub 20060046259) and Adams (Stroke (1993) volume 24, pages 35-41).
Response to Arguments
The response traverses the rejection asserting the amendment has overcome the rejection.  This argument has been thoroughly reviewed but is not considered persuasive as the claim recites, “relative to the expression level in blood samples obtained from healthy human subjects” which requires a comparison.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 10-11  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baird et (US PGPub 20060046259) and Adams (Stroke (1993) volume 24, pages 35-41).
The claim sets forth comprising language and thus allows inclusion of additional genes and steps.
Thus the claims are obvious by the teachings of determining a level of expression of a plurality of ischemia-associated genes in a biological sample from a who is at risk of having or has had cardioembolic stroke relative to healthy controls.  
With regards to claim 1, Baird et al teaches a method of evaluating stroke using the Affymetrix U133A array (same array of instant specification)(0252).  Baird teaches comparison to controls.
With regards to claims 10-11 Baird teaches the use of blood as a sample to isolate RNA and hybridize to an array.
	Baird while demonstrating examining expression of the claimed genes were known in stroke and ischemia by use of the same microarray, Baird does not specifically teach cardioembolic stroke.
	However, Adams teaches there are 5 kinds of stroke, including cardioembolic stroke (abstract (results), table 1, toast subtype classification system (11st column, page 36 and cardioembolism (2nd column, page 36).
	Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made that detection of the recited genes in blood  by using an Affymetrix U133A array (same array of instant specification) in human subjects .
Response to Arguments
	The response traverses the rejection asserting the art does not teach the specific combination of genes.  This argument has been thoroughly reviewed but is not considered persuasive as the art uses the same microarray and thus assays the same genes.  

Summary
	No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634